Title: To George Washington from Daniel Morgan, 9 April 1795
From: Morgan, Daniel
To: Washington, George


          
            Sir
            Camp McFarlings [Pa.] 9th [April] 1795
          
          I was Honored with your letter of the 27th ultimo and for the Hints it contains I Return you my thanks.
          
          Your approbation of my conduct and that of the army under my command affords me peculiar satisfaction, which is Highten’d by the coincidence of opinion between us, Relative to the Intention for which an army was stationed in this country.
          To empress upon the army a Due Respect for the laws and urge the Necessity of an uninterupted Harmony Existing between them and the citizens was my first care, and what I have uniformly practiced. To promote this good understanding, I found Rather an arduous task, owing not so much to a licenciousness in the troopes as to an unaccommodating Disposition in the people, which I find but too prevalent among a great part of this community. In my absence while attending the Election in Berkley & Frederick, some little Bickering took place, & some suites brought by certain Individuals against a part of the army. the cause of which (in my opinion) was trifling in itself, and such as Reflects Highly on those who Instituted them.
          Mr Brackenridge I am well inform’d was the person who advised nay, urged those suites to be brought. this man I consider as a bad member of society and who will I fear, Do all in his power to foment Disturbances in this country.
          It is a flattering consideration However, Notwithstanding these things that I have it in my power to observe that affairs in general are in a promising train. It shall be my Endeavour to settle all Disputes as amicably as possible. I have since my Return to camp, terminated some & the others are in a fair way. I will use Every precaution to prevent such misunderstandings taking place in future. I have the Honor to be with great Respect your obedt Hble servt
          
            Danl Morgan
          
        